Title: From Thomas Jefferson to Nathaniel Cutting, 21 November 1789
From: Jefferson, Thomas
To: Cutting, Nathaniel



Dear Sir
Lynhaven bay Nov. 21. 1789.

Your kindness to us at Havre and Cowes makes me presume you will feel some interest in learning our safe arrival at this place where we are come to an anchor 29. days after having weighed from Yarmouth, and 26. only from and to land. After clearing the fogs of Europe which we did in 5. or 6. days sail, we had fine autumn weather. This circumstance determined us when we had  passed the meridian of Corvo, not to think of going Southwardly to seek what we had in perfection, that is sunshine and tropical breezes. We came on therefore in a direct line. In our passage thro the gulph stream we had some wind and rain, but thro’ the whole passage nothing stronger than a stiff breeze. Our ship was uncommonly swift, insomuch that we passed every thing most rapidly that we came in sight of: and on the whole have had a most pleasant and prosperous voiage. Our captain is as bold a sailor as a judicious one should be, and very obliging. Our sickness was severe enough and of 3. 4. and 5. days continuance. Since that we have been perfectly well. Our plants, chienne bergere and her little ones à merveille. Maria, who is at my elbow desires me to tell you she has not forgot you. Her sister joins in compliments with Dear Sir your most affectionate humble servt.,

Th: Jefferson

